Citation Nr: 1103210	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition (claimed as tarsal tunnel syndrome and Achilles 
tendonitis).

2.  Entitlement to service connection for a bilateral foot 
condition (claimed as bone spurs and fractures/bone chips).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Navy, with 27 
days of active service from March 6, 2001 to April 2, 2001.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan (the RO).  

The Veteran was scheduled to appear for a hearing with a member 
of the Board in October 2007.  She failed to report for this 
hearing.  The Veteran has provided no explanation for her failure 
to report and has not since requested that the hearing be 
rescheduled.  Her hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

These claims were previously remanded by the Board in May 2009 
for further evidentiary development, which will be discussed 
further below.  The claims have been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required concerning the 
Veteran's claims.  Although the Board sincerely regrets the 
additional delay, the Board is obligated by law to ensure that 
the RO/AMC complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran alleges that her bilateral foot and ankle conditions 
had are etiologically related to her service.  Specifically, the 
Veteran has consistently stated that she claimed conditions had 
their onset in service.  See the Veteran's statements dated in 
January 2004, April 2004, August 2004, February 2005 and October 
2005.  

As noted in the Introduction, the Board remanded these claims in 
May 2009.  The Board finds that the medical nexus opinions 
rendered by the October 2009 VA examiner are inadequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

Specifically, the October 2009 VA examiner stated that the 
Veteran's bilateral foot and ankle conditions were not related to 
her service because she was not treated in service for any foot 
or ankle disability.  The VA examiner noted that the Veteran had 
complained of bilateral foot pain to a psychologist prior to her 
discharge, but commented that not diagnoses were rendered and 
that a psychologist did not have the medical expertise to comment 
on such.  However, the Board notes that service connection may be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
See 38 C.F.R. § 3.303(d).  Therefore, the question is not whether 
the Veteran was diagnosed with a foot or ankle condition during 
her service, but rather, whether any currently-diagnosed foot 
and/or ankle conditions are related to her in-service complaints 
of foot and ankle pain.  Therefore, further clarification is 
necessary upon remand.  

Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has not 
been completed, another remand is now required.  38 C.F.R. § 19.9 
(2010); see also Stegall, supra.

Also of note, the Board observes that the competent medical 
evidence of record suggests that the Veteran's right ankle 
condition may be the result of a congenital defect or disease.  
Specifically, an x-ray report from J.C.C., M.D. dated in November 
2001 reflects that the Veteran had a "small bony projection at 
the proximal superior navicular (bone) felt to represent chronic 
or congenital change."  See a November 2001 x-ray report from 
J.C.C., M.D.  

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2010).  An exception exists if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-
99.  

In October 2009, the Veteran was afforded a VA examination of her 
feet and ankles, as per the May 2009 Board remand instructions.  
The October 2009 VA examiner specifically stated that she was 
unable to answer whether the Veteran's diagnosed right foot and 
ankle conditions were congenital; however, the VA examiner failed 
explain why such was an impossibility.  

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010).  As the Court noted in Jones:

An examiner's conclusion that a diagnosis or etiology 
opinion is not possible without resort to speculation 
is a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion.  However, a bald 
statement that it would be speculative for the 
examiner to render an opinion as to etiology or 
diagnosis is fraught with ambiguity.  For example, it 
is not clear whether the examiner lacks the expertise 
to render such an opinion, or whether some additional 
testing or information is needed, and possibly 
available, that would permit such an opinion, either 
of which would render the opinion inadequate for 
resolving the claim. 

This does not mean that a medical examiner must provide a 
conclusive opinion.  The Court further noted in Jones that there 
are instances where an inconclusive medical opinion is 
legitimate:

Even when a VA medical examiner has obtained and 
considered all relevant and available information, 
there will nevertheless be instances in which the 
examiner is still unable to furnish the requested 
opinion. There are limits to even the most current 
medical knowledge. In certain cases, no medical expert 
can assess the likelihood that a condition was due to 
an in-service event or disease, because information 
that could only have been collected in service, or 
soon thereafter, is missing, or the time for obtaining 
other information has passed. Similarly, the valid 
application of current medical knowledge could yield 
multiple possible etiologies with none more likely 
than not the cause of a Veteran's disability, such 
that a physician could only speculate as to the cause 
of a claimant's disability or condition. 

Here, unfortunately, the basis for the medical opinion is not 
clear.  As such, additional clarifying opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must schedule the Veteran for 
appropriate VA examination to determine the 
nature and etiology of any diagnosed 
condition(s) or either ankle and/or either 
foot.  The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect her claims, to include 
denial.  See 38 C.F.R. § 3.655 (2010).

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and provide for the 
following:

a)  Identify all disabling conditions 
of the Veteran's feet and ankles.

b)  For each diagnosed condition of 
the Veteran's feet and/or ankles, 
provide an opinion as to whether each 
diagnosed condition is at least as 
likely or not related to her service, 
to include her complaints of bilateral 
foot pain in March 2001.  In other 
words, opine as to whether her in-
service complaints of bilateral foot 
and ankle pain manifestations of her 
current foot and/or ankle conditions?

c)  IF the Veteran is diagnosed with a 
right ankle condition, is such a 
congenital of developmental defect or 
disease.  

d)  IF the Veteran is diagnosed with a 
congenital or developmental disease, 
but not defect, of the right ankle, 
was such aggravated by any incident of 
her service beyond the normal 
progression of the disease.  

If the examiner is unable to provide any of 
the requested opinions without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  Please see 
discussion above as to the reasons and 
bases needed that an opinion is 
speculative.

The examiner is reminded that the term "at 
least as likely as not" means the 
likelihood of at least 50 percent.  The 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.  The AMC should ensure that the 
examination report complies with this 
remand and answers the questions presented 
in the AMC's examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other development 
deemed appropriate, the AMC should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefits sought are not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement of 
the case (SSOC) and afforded an opportunity 
to respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


